Title: From George Washington to George Clinton, 19 February 1781
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters New Windsor Febry 19. 81.
                        
                        I am honored with Your Excellencys letter of the 14th instant in behalf of the legislature with the copy of
                            one of the 5th to Congress. I beg leave to assure the legislature of the high sense I entertain of the honor they do me by
                            their confidence in this communication—while I deplore the melancholy picture given of the distress of the State which I
                            have every reason to believe from the facts that have fallen within my own observation is not exaggerated.
                        I sincerely wish it were in my power to comply with the request of the state for leaving its two regiments
                            for the defence of the frontier next Campaign: but I should not merit its confidence, if I were to flatter it with an
                            expectation which may probably be disappointed. The reduction of the number of our regiments, if they were completed
                            would scarcely give us a force adequate to a vigorous offensive campaign which it is to be hoped will take place—towards
                            which proposals have been made and engagements entered into on my part. But we have too much room to fear the Regiments of
                            several of the States will be far from complete, which will in the case I have mentioned render the collection of our
                            whole force the more indispensable.
                        Situated as I am, I can only say that I anxiously wish it were in my power to give security to the frontier
                            of all the states—that I sensibly feel for the peculiar circumstances of this—that I shall be happy if practicable to
                            give it effectual protection and relief—but cannot promise the practicability of it. Much will depend upon the
                            operations of the Campaign; if they have for object any decisive enterprize, we shall be obliged to employ all our force
                            in it, If they are of a defensive kind, the protection of the frontiers, will be attended to in a manner equal to their
                            importance, and I hope successfully.
                        Our stock of ammunition is more scanty than Your Excellency can have any idea of—but of this stock small as
                            it is, I shall order a part of it to be deposited at Albany for the purpose you mention.
                        At present the regiments of Artillery are extremely reduced—and without knowing what will be their state at
                            the opening of the campaign, I can give no positive answer to the application on this head—but I think it probable it will
                            be in my power to comply with it.
                        The want of provision is unfortunately an evil, which every part of the Army experiences and must have fatal
                            consequences, unless the states can hereafter generally comply better with the requisitions of Congress, or some other
                            more competent mode can be adopted, than has hitherto obtained. But with respect to the Garrison of Fort Schuyler, ’till
                            your letter arrived I had reason to suppose it had had a supply, which would suffice ’till May. The Commissary General
                            shall be directed to apply to the Magazine at Richmond, or any other where relief is to be procured.
                        I beg Your Excellency to assure the Legislature of the high respect I entertain for them and of the gratitude
                            I feel for the support I have upon all occasions experienced from the state. With every sentiment of personal respect and
                            esteem, I have the honor to be Your Excellency’s Most Obedt and Humble servant
                        
                            Go: Washington
                        
                    